899 So. 2d 582 (2005)
Rosalie GROSS and Lori Gross Clark
v.
Larry C. PIENO and ABC Insurance Company.
Rosalie Hinyub, Wife of/and Clair Gross Individually and in Their Capacity as Administrator of the Estate of Lori Gross
v.
Terry Braun, Carol Braun, Iona Hebert, the ABC Insurance Company, Perry Braun and the CDE Insurance Company.
No. 2005-C-0218.
Supreme Court of Louisiana.
April 22, 2005.
In re Gross, Rosalie et al.; Clark, Lori Gross;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. O, Nos. 396-580, 563-108; to the Court of Appeal, Fifth Circuit, No(s). 04-CA-820, 04-CA-821.
Denied.
*583 VICTORY, J., would grant the writ.
TRAYLOR, J., would grant the writ.
WEIMER, J., would grant the writ.